Case 0:18-cv-62683-MGC Document 96 Entered on FLSD Docket 11/18/2019 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

     KIA MONTGOMERY, on behalf of herself      )
     and all others similarly situated,        )
                                               )
                                 Plaintiffs,   )
                                               ) Case No. 18-cv-62683
     v.                                        )
                                               )
     3300 CORP., D/B/A CLUB PINK               )
     CHAMPAGNE AND SHOWGIRLS,                  )
     a Florida corporation,                    )
                                               )




             DEFENDANT’S MOTION FOR A DEFAULT AGAINST PLAINTIFF
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 55(a) ON
                COUNT II OF DEFENDANT’S COUNTERCLAIMS
Case 0:18-cv-62683-MGC Document 96 Entered on FLSD Docket 11/18/2019 Page 2 of 4



            Pursuant to Federal Rule of Civil Procedure 55(a), Defendant 3300 Corp., d/b/a Club

     Pink Champagne and Showgirls, (hereinafter referred to as “Defendant”) moves for a default

     against Plaintiff Kia Montgomery (hereinafter referred to as “Plaintiff”) on Count II of

     Defendant’s Counterclaims, [Dkt. No. 49, ¶¶1-43, 48-53]. Accordingly, Defendant states:

                     MOTION AND INCORPORATED MEMORANDUM OF LAW

            1. Plaintiff re-filed a lawsuit against Club Pink under the Fair Labor Standards Act

     of 1938 (“FLSA”) that this Court already dismissed. Montgomery v. 3300 Corp., No. 18-

     62683, 2019 U.S. Dist. LEXIS 109731, at *1 (S.D. Fla. June 28, 2019) (Cooke, J.).

            2. In response, Defendant filed a two-count counterclaim against Plaintiff. [Dkt.

     No. 49]. Count II of Defendant’s counterclaims seeks a declaratory judgment that (a)

     Plaintiff was not an employee at Club Pink from November of 2015 up through October of

     2017; (b) Plaintiff was not a performance artist at Club Pink from November of 2015 up

     through October of 2017; and, (c) Defendant was not Plaintiff’s employer. [Dkt. No. 49, ¶¶1-

     43, 48-53].

            3.     Plaintiff moved to dismiss the counterclaims. [Dkt. No. 53].

            4. On October 21, 2019, this Court dismissed Count I of Defendant’s

     counterclaims but upheld Count II of Defendant’s counterclaims, which is Defendant’s

     counterclaim for a declaratory judgment. [Dkt. No. 82].

            5. Because this Court’s ruling upholding Count II of Defendant’s counterclaims

     occurred on October 21, 2019, Plaintiff had until November 4, 2019 to file an answer to

     Count II of Defendant’s counterclaims. See Fed. R. Civ. P. 12(a)(4)(A).

            6. Plaintiff failed to do so. Plaintiff has not filed an answer to Count II of




                                                   1
Case 0:18-cv-62683-MGC Document 96 Entered on FLSD Docket 11/18/2019 Page 3 of 4



     Defendant’s counterclaims.        Instead, on November 4, 2019, Plaintiff requested

     “clarification” of this Court’s October 21, 2019 ruling, falsely stating to this Court that this

     Court did not uphold Count II of Defendant’s counterclaims. [Dkt. No. 89].

             7. Plaintiff’s failure to answer in response to Count II of Defendant’s counterclaims

     is severely prejudicing Defendant and Defendant’s right to a “just, speedy, and inexpensive

     determination” of Count II. Fed. R. Civ. P. 1. Moreover, Plaintiff’s failure to answer in

     response to Count II of Defendant’s counterclaims is particularly vexatious considering that

     Defendant submitted a re-filed motion for summary judgment pursuant to this Court’s

     October 24, 2019 order. [Dkt. No. 84].

             8. Federal Rule of Civil Procedure Federal Rule of Civil Procedure 55(a) provides:

     “When a party against whom a judgment for affirmative relief is sought has failed to plead or

     otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter

     the party’s default.” (emphasis added).

             9. Accordingly, Defendant moves this Court to enter a default against Plaintiff on

     Count II of Defendant’s counterclaims pursuant to Rule 55(a).

                    Pre-Filing Conference Pursuant to S.D. Fla. L.R. 7.1(a)(3)

             Defendant met and conferred via email with Plaintiff prior to filing this motion and

     Plaintiff opposes this motion.

     DATED: November 18, 2019                            CULLIN O’BRIEN LAW, P.A.
                                                         CULLIN A. O’BRIEN
                                                         Florida Bar No. 597341


                                                                        s/Cullin O’Brien
                                                                        CULLIN O’BRIEN




                                                    2
Case 0:18-cv-62683-MGC Document 96 Entered on FLSD Docket 11/18/2019 Page 4 of 4




                                                    6541 NE 21st Way
                                                    Ft. Lauderdale, FL 33308
                                                    Telephone: 561/676-6370
                                                    561/320-0285 (fax)
                                                    cullin@cullinobrienlaw.com

                                                    Attorney for Defendant


                                CERTIFICATE OF SERVICE

            Undersigned counsel certifies that he filed the foregoing with the ECF system and

     served same on counsel for Plaintiff this November 18, 2019.

                                                        /s/ Cullin O’Brien______
                                                        CULLIN O’BRIEN
                                                        Florida Bar No. 0597341
                                                        cullin@cullinobrienlaw.com




                                                3
